Citation Nr: 0405256	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  99-08 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from April 1955 to April 
1958.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2000, when the issues identified 
on the title page of this document were remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, so that additional development 
could be undertaken.  In addition, issues of whether new and 
material evidence had been presented to reopen previously 
denied claims of entitlement to service connection for back 
and eye disorders, and for residuals of a left inguinal 
hernia repair, were denied.  

Following the RO's attempts to complete the requested actions 
as to the veteran's claims of entitlement to service 
connection for bilateral hearing loss and a dental disorder, 
the case was returned to the Board for further review.  

It is noted that the remand is being returned via the Appeals 
Management Center in Washington, DC.  Consistent with the 
instructions below the veteran will be notified of the action 
required on his part.  


REMAND

Pursuant to the Board's remand of November 2000, the veteran 
was to be afforded VA medical examinations both as to his 
claimed hearing loss and a dental disorder.  The record 
reflects that such examinations were attempted in May 2001, 
although reliable data were not obtained as to the veteran's 
auditory acuity, based on the examiner's finding that the 
appellant was uncooperative.  Unfortunately, neither examiner 
offered an opinion as to the question of whether the claimed 
disorder was related to any inservice disorder or was 
otherwise related to the veteran's period of military 
service.  As these opinions were requested by the Board 
further development is necessary.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

Further audiological testing was attempted in July 2001, when 
it was noted that pure tone audiometric test results were 
unreliable.  It was recommended that an auditory brain 
(evoked) response (ABR) otoacoustic emissions study be 
undertaken.  In February 2002, the RO advised the veteran in 
writing that further examination would be necessary.  
Although the letter from the VA Medical Center notifying the 
veteran of the date and time of the examination is not of 
record, information provided indicates that the veteran 
failed to report for the evaluation.  He nevertheless set 
forth in his written statement of November 2002 that he had 
appeared for his hearing examinations every time he had been 
asked, thereby calling into question whether in fact the 
veteran received the February 2002 notice of the examination 
request.  A further attempt to evaluate the veteran's hearing 
is thus found to be in order.  

In addition, the veteran indicated in a November 2002 
statement that his hearing loss had been evaluated at the VA 
Outpatient Clinic in Greenville, South Carolina, in July and 
August 2002, records of which were not subsequently obtained 
by the RO.  As well, during the course of a May 2003 
videoconference hearing the veteran indicated that 
unspecified VA physicians had told him during 2003 and 
previously that his hearing loss was the result of inservice 
noise exposure.  When asked to specify at what facility he 
was told of such relationship, he indicated that his care had 
been at the Dorn VA or, alternatively, the "Bryan VA," 
which appears to have been incorrectly transcribed as 
"Durham," given that the record shows that all of the VA 
treatment of the veteran seems to have been through the VA 
Medical Center in Columbia, South Carolina, otherwise known 
as the William Jennings Bryan Dorn Veterans' Hospital.  
Clarification as to the foregoing, including the names of the 
physicians in question, and follow-up by the RO with VA 
physicians is necessary.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what evidence is needed to 
substantiate each claim, what portion of 
that evidence VA will secure, and what 
portion the veteran himself must submit.  
The RO should also advise the veteran to 
submit all pertinent evidence in his 
possession.  Finally, the RO must address 
whether the appellant has been prejudiced 
by VA's issuance of this notice outside 
the chronological sequence set forth in 
the above cited statutes and regulation.

2.  The RO should advise the veteran in 
writing of the need for him to specify 
the locations of any and all treatment he 
has received from VA since his discharge 
from service for his claimed hearing loss 
and dental disorder.  In addition, the 
veteran must be asked to identify the 
name(s), date(s), and location(s) of any 
VA medical professional that has advised 
him that his hearing loss is the result 
of events occurring in service, including 
exposure to excessive noise levels.  Upon 
receipt of such information, the RO 
should initiate contact with the 
identified VA medical professional(s) in 
order to confirm any opinion that the 
veteran's hearing loss is attributable to 
his period of military service, including 
inservice acoustic trauma.  

3.  The RO should obtain any and all 
records of VA medical treatment not 
already on file which denote evaluation 
or treatment for a bilateral hearing loss 
and/or a dental disorder from the time of 
his discharge from military service to 
the present.  Among such records are 
those pertaining to an ear evaluation 
which the veteran indicates was 
accomplished in or about July or August 
2002 at the VA Medical Center in 
Columbia, South Carolina, or an 
associated VA Outpatient Clinic located 
in Greenville, South Carolina.  Once 
obtained, such records must then be added 
to the claims folder.  

4.  The RO should obtain from the Social 
Security Administration (SSA) any and all 
records utilized by that agency in 
connection with any claim for and/or 
receipt of SSA disability benefits by the 
veteran.  In this regard, the veteran 
indicates that he began receiving SSA 
disability benefits in 1974.  Once 
obtained, such records must then be added 
to the claims folder.

5.  Thereafter, the veteran should be 
afforded VA medical examinations for the 
purpose of determining the nature and 
etiology of claimed disabilities 
involving bilateral hearing loss and a 
dental disorder.  The hearing loss 
evaluation should include ABR otoacoustic 
emissions testing.  The claims folder in 
its entirety must be made available to 
each examiner for review and each 
examiner must reference in his/her report 
whether in fact the claims folder was 
reviewed.  Such examinations are to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability.  All applicable diagnoses 
must be fully set forth.  

If a hearing loss in either ear is 
indicated, the examiner must opine 
whether it is at least as likely as not 
that that the loss originated in service, 
is causally related to a disorder noted 
in service, or is otherwise causally 
related to his period of military service 
or any event thereof, inclusive of 
acoustic trauma?  Further, the examiner 
must opine whether it is at least as 
likely as not that a sensorineural 
hearing loss of either ear was 
demonstrated during the one-year period 
following the veteran's discharge from 
service in April 1958, and, if so, how?

If a current dental disability is shown, 
the examiner must opine whether it is at 
least as likely as not that that any 
dental disorder is causally related to a 
disorder noted in service, or is 
otherwise causally related to his period 
of military service or any event thereof?

Use by each examiner of the "at least as 
likely as not" language cited above is 
required.  

6.  Following the completion of the 
foregoing actions, the RO should review 
each examination report.  If either 
report is not in complete compliance with 
the instructions provided above, 
appropriate action should be taken to 
return the report for any and all needed 
action.  

7.  Lastly, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for bilateral hearing 
loss and a dental disorder, on the basis 
of all the evidence on file and all 
governing legal authority, including the 
VCAA.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


